 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Hydentra HLP Int. Limited, et al.,                No. CV-16-01494-PHX-DGC
10                  Plaintiffs,                        ORDER
11   v.
12   Sagan Limited, MXN Limited, Netmedia
     Services Incorporated, and David Koonar,
13
                    Defendants.
14
15          On February 10, 2020 the Court issued an order denying Defendants’ request for an
16   evidentiary hearing. Doc. 71. Defendants, who did not file a reply brief addressing
17   Plaintiffs’ response to their request for a hearing, now move for reconsideration and make
18   arguments they could have made in reply. Doc. 72. The Court will deny the motion.
19   I.     Governing Standard.
20          Motions for reconsideration are granted only in rare circumstances. Defenders of
21   Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). Such a motion will be
22   denied “absent a showing of manifest error or a showing of new facts or legal authority
23   that could not have been brought to its attention earlier with reasonable diligence.”
24   LRCiv 7.2(g)(1); see also United Nat’l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772,
25   780 (9th Cir. 2009).     Mere disagreement with an order is an insufficient basis for
26   reconsideration. See Ross v. Arpaio, No. CV 05-4177-PHX-MHM, 2008 WL 1776502, at
27   *2 (D. Ariz. April 15, 2008). Nor should reconsideration be used to ask the Court to rethink
28
 1   its analysis. Id.; see N.W. Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925-
 2   26 (9th Cir. 1988).
 3   II.    Discussion.
 4          Defendants contend that Plaintiffs have waived the argument that the alleged
 5   scraping activity in this case is an intentional act. Doc. 72 at 6. The Court does not agree.
 6   Plaintiffs merely stated that they disagree “that the jurisdictional ‘intentional act’ analysis
 7   requires review of the allegation of scraping and posting videos.” Doc. 70 at 4 (emphasis
 8   added). The Court understands this to mean that the Court need not again review its
 9   decision (and the Ninth Circuit’s agreement) that scraping is a sufficient intentional act.
10   See Doc. 62 at 6.
11          Defendants also argue that an evidentiary hearing would be limited to whether they
12   could have reasonably foreseen harm within the forum, and that this question is not
13   intertwined with the merits. But the foreseeable harm inquiry will address whether
14   Defendants committed an intentional act of copyright infringement that caused harm in the
15   United States – a question intertwined with the merits of Plaintiffs’ claims.           When
16   jurisdictional facts are intertwined with the merits of a case, it is preferable that a
17   jurisdictional determination be made at trial “where a plaintiff may present his case in a
18   coherent, orderly fashion and without the risk of prejudicing his case on the merits.” See
19   Data Disc, Inc. v. Sys. Tech. Assoc., Inc., 557 F.2d 1280, 1285 n.2 (9th Cir. 1977); Best
20   Western Int’l Inc. v. Paradise Hospitality Inc., No. CV-14-00337-PHX-DGC, 2014 WL
21   4209246, at *5 (D. Ariz. Aug. 26, 2014).1
22          IT IS ORDERED that Defendants’ motion for reconsideration is denied.
23          Dated this 26th day of February, 2020.
24
25
26
27
            1
             Defendants suggest that the Court should not consider Plaintiffs’ argument on
28   foreseeable harm because it was raised in a footnote. Doc. 72 at 7. But Plaintiffs’
     expanded on this argument in the body of their response. See Doc. 70 at 5.

                                                  -2-
